DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 05-12-22.
Claims 1, 5, 13 and 16 are amended.
Claims 8 and 19-21 are canceled.
Claims 22-24 are added.
Claims 13-18 and 23-24 are withdrawn.
Claims 1-7, 9-18 and 22-24 are pending.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imafuji et al. (US20150305153), in view of Han et al. (US20150041192) and Seo et al. (US20150192275).
Re Claim 1, Imafuji show and disclose
A component carrier, comprising: 
a stack having an electrically conductive layer structure (52, 51, 40 and 20, fig. 10) and an electrically insulating layer structure (30 and 10, fig. 10); 
the electrically conductive layer structure including a first plating structure 20, fig. 10); and 
a pillar (51, fig. 10) with a seed layer portion (51a, fig. 10) on the first plating structure and a second plating structure (51b, fig. 10) on the seed layer portion; 
Imafuji does not disclose
wherein the seed layer portion is a foil portion having a thickness in a range of 0.5 to 5 µm; 
Han teaches a device wherein
the seed layer portion is a foil portion having a thickness in a range of 0.5 to 5 µm (copper seed layer 20 have a thickness of 0.05 to 2 µm, [0048], fig. 1); 
Therefore, it would have been obvious to one having ordinary skill in the art to use copper seed layer with same thickness in the range as taught by Han in the electronic device of Imafuji, in order to be able to have variety design choice of thickness of the seed layer for the electronic device; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105  USPQ 233; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.   In re Rose, 105 USPQ 237 (CCPA 1955);
Imafuji further show and disclose
a concave surface portion (30a, fig. 10) provided in the electrically insulating layer structure, wherein the concave surface portion comprises, in a cross-section of the component carrier, a top end at a main surface (most top surface of 30, fig. 10) of the electrically insulating layer structure, a bottom end (bottom of the concave surface, fig. 10), 
wherein the concave surface portion with the top end and the bottom end surrounds the pillar (fig. 6, 8 and 10);
Imafuji does not disclose
the bottom surface of concave portion being a curved surface.
	Seo teaches a device wherein
the bottom surface of concave portion (concave portions 131, fig. 2) being a curved surface (curved bottom surface, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art to use curved bottom surface of concaved portions as taught by Seo in the electronic device of Imafuji, in order to be able to have variety design choice of shape of bottom surface of the concaved portions for the electronic device; and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Claim 2, Imafuji, Han and disclose
The component carrier according to claim 1, wherein the seed layer portion is a foil portion (foil of 51a, fig. 10); and the foil portion and the second plating structure of the pillar are preferably made of copper (copper may be used as the material of the seed layer 51a and the electroplating layer 51b, [0036]).
	Re Claim 3, Imafuji, Han and Seo disclose
The component carrier according to claim 1, wherein the component carrier is a coreless component carrier where the stack is not supported on a core (fig. 10).
Re Claim 4, Imafuji, Han and Seo disclose
The component carrier according to claim 1,
Imafuji do not disclose 
the seed layer portion has an undercut with respect to the first plating structure and the second plating structure, wherein the undercut preferably has a depth in a range between 0.3 µm and 5 µm.
Han teaches a device wherein
the seed layer portion has an undercut (undercut on both side of seed layer 20, fig. 1) with respect to the first plating structure and the second plating structure, wherein the undercut preferably has a depth in a range between 0.3 µm and 5 µm (the undercut is progressed to a depth of several .mu.m of a circuit line, [0005]).
Therefore, it would have been obvious to one having ordinary skill in the art to make undercuts on sides of the seed layer due to etching process of the circuit substrate as taught by Han in the electronic device of Imafuji, in order to make sure there is no debris left on the seed layer after the etching process, to avoid unwanted electrical shorts, and improve the quality of the electronic device
(a method of plating the seed layer needs to etch the seed layer without debris. In this case, the seed layer may be formed to have a surface without debris by over etching the seed layer to be larger than a thickness of the seed layer but the change in a circuit line width may occur, [0005], Han).
Re Claim 5, Imafuji, Han and Seo disclose
The component carrier according to claim 1, wherein the first plating structure is arranged at least partially laterally inside of the electrically insulating layer structure (fig. 10), wherein the first plating structure comprises a continuous flat upper most surface and a lower most surface (fig. 10), wherein at least the lower most surface is situated in the electrically insulating layer structure (insulation layers 30 and 10 could be considered as one insulation layer, fig. 10).
Re Claim 9, Imafuji, Han and Seo disclose
The component carrier according to claim 1, wherein the stack is not provided with a solder resist on the side, where the pillar is arranged (fig. 10).
	Re Claim 10, Imafuji, Han and Seo disclose
The component carrier according to claim 1, further comprising: a component (component 81, fig. 5C), mounted on and/or embedded in the at least one electrically insulating layer structure and/or the at least one electrically conductive layer structure (fig. 5C), wherein the component is selected from a group consisting of an electronic component (electronic component 81, fig. 5C), an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component (a semiconductor chip 81, [0060]), a passive electronic component, an electronic chip (a semiconductor chip 81, [0060]), a storage device, a filter, an integrated circuit (a semiconductor chip 81, [0060]), a signal processing component (a semiconductor chip 81, [0060]), a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier and a logic chip.
	Re Claim 11, Imafuji, Han and Seo disclose
The component carrier according to claim 1, wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten (copper may be used as the material of the seed layer 51a and the electroplating layer 51b, [0036]; and a Ni/Pd/Au layer was formed as the surface plating layer 52, [0069]), and wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, reinforced or non-reinforced resin, for instance epoxy resin (The insulating layer 10 is formed of, for example, an insulating resin having an epoxy type resin or a polyimide type resin as a main component, [0030]; and insulating resin may be used as the material of the insulating layer 30, [0048]), or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide (The insulating layer 10 is formed of, for example, an insulating resin having an epoxy type resin or a polyimide type resin as a main component, [0030]), liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, a ceramic, and a metal oxide.
Re Claim 12, Imafuji, Han and Seo disclose
The component carrier according to claim 1, wherein the component carrier is at least one of a plate, a printed circuit board, a substrate, and a laminate-type component carrier (wiring substrate, [Title]).
Re Claim 22, Imafuji, Han and Seo disclose
The component carrier according to claim 1, wherein the foil portion has a thickness in a range of 2 to 3 µm (copper seed layer 20 have a thickness of 0.05 to 2 µm, [0048]; fig. 1, Han).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imafuji et al. in view of Han and Seo, further in view of Chang et al. (US20150380371).
Re Claim 6, Imafuji, Han and Seo disclose
The component carrier according to claim 1, a surface finish (52, fig. 10C, Imafuji; and 48, fig. 1, Shimodaira) either covers only a top surface of the pillar or a top surface and sidewalls of the pillar (fig. 10C of Imafuji; and fig. 1 of Shimodaira),
Imafuji, Han and Seo do not disclose
wherein the first plating structure is arranged at least partially laterally inside of the electrically insulating layer structure; the surface finish comprises a single layer of silver, ENEPIG, ENIG, OSP, or a double layer of nickel/gold, nickel/silver.
	Chang teaches a device wherein
the first plating structure is arranged at least partially laterally inside of the electrically insulating layer structure (the plating structure of bonding pad 12 embedded in the insulating layer 14, fig. 1E); the surface finish (a surface coating layer 22, fig. 1E) in particular comprises a single layer of silver, ENEPIG, ENIG, OSP, or a double layer of nickel/gold, nickel/silver (a surface cover layer (surface coating layer 22 may be formed of nickel (Ni), tin, tin-lead (SnPb), gold (Au), silver, palladium (Pd), indium (In), nickel-palladium-gold (NiPdAu), nickel-gold (NiAu), Ni-base alloy, Au-base alloy, Pd-base alloy, or other similar materials, [0018]).
Therefore, it would have been obvious to one having ordinary skill in the art to arrange the bonding pad be embedded in an insulating layer of a circuit board, and to use silver for the material of the surface coating layer as taught by Chang in the electronic device of Imafuji, in order to better protect the bonding pad and the pillar, and to be easily soldering of the pillar for the electronic device.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imafuji et al. in view of Han and Seo, further in view of Shen et al. (US20110285023).
Re Claim 7, Imafuji, Han and Seo disclose
The component carrier according to claim 1,
Imafuji, Han and Seo do not disclose
wherein the pillar is tapered from the seed layer portion to the second plating structure.
Shen teaches a device wherein 
the pillar (416, fig. 7-11) is tapered from the seed layer portion (from seed layer 210 at bottom, fig. 7-12) to the second plating structure (toward plating coating layer on top, fig. 7-12; pillar 416 having a trapezoidal shape and sidewalls are tapered, [0034]; trapezoidal profile of the conductive pillar 416, [0040]; fig. 7-8).
Therefore, it would have been obvious to one having ordinary skill in the art to use the trapezoidal shaped pillar as taught by Shen in the electronic device of Imafuji, in order to reduce current density for wider base and reduce the probability for misalignment of narrow top portion when coupling to another substrate for the electronic device (The relatively wide base dimension may reduce current density and the narrower top portion may reduce the probability of misalignment when coupling to another substrate, [0034], Shen); and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190214358 US-20030151140 US-8492891 US-9918378.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848